            Case 2:20-cv-02683-JFL Document 37 Filed 08/31/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________

JUAN HOUSE,                          :
          Plaintiff,                 :
                                     :
            v.                       :                        No. 2:20-cv-02683
                                     :
JOHN DOE #1, et al.,                 :
            Defendant.               :
_____________________________________

                                        OPINION
                         Motions to Dismiss, ECF Nos. 19, 22- Granted

Joseph F. Leeson, Jr.                                                             August 31, 2021
United States District Judge

I.     BACKGROUND

       On June 4, 2020, Plaintiff Juan House initiated this action pro se pursuant to 42 U.S.C. §

1983 complaining about the lack of variety, quality, and service of his Kosher meals while he

was incarcerated at the George W. Hill Correctional Facility, the prison’s lack of a Kosher meal

menu, the fact that he had to sign to receive his Kosher meals, and the prison’s failure to satisfy

his complaints through the grievance process. Defendants filed motions to dismiss, which House

opposed in the form of a motion for summary judgment. The motion for summary judgment was

denied as premature, but House’s arguments therein are considered in opposition to the pending

motions. For the reasons set forth below, the Complaint is dismissed for failure to state a claim.

II.    LEGAL STANDARDS

       A.      Motion to Dismiss under Rule 12(b)(6) – Review of Applicable Law

       In rendering a decision on a motion to dismiss, this Court must “accept all factual

allegations as true [and] construe the complaint in the light most favorable to the plaintiff.”

Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche
                                                 1
                                              083021
             Case 2:20-cv-02683-JFL Document 37 Filed 08/31/21 Page 2 of 7




Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)) (internal quotation marks omitted). Only if

“the ‘[f]actual allegations . . . raise a right to relief above the speculative level’” has the plaintiff

stated a plausible claim. Id. at 234 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 540, 555

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). However, “the tenet that a court must accept as true

all of the allegations contained in a complaint is inapplicable to legal conclusions.” Id.

(explaining that determining “whether a complaint states a plausible claim for relief . . . [is] a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense”). The defendant bears the burden of demonstrating that a plaintiff has failed to

state a claim upon which relief can be granted. Hedges v. United States, 404 F.3d 744, 750 (3d

Cir. 2005) (citing Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).

        B.      Section 1983 claims - Review of Applicable Law

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

The first step for the court analyzing a claim under § 1983 “is to identify the exact contours of

the underlying right said to have been violated.” Cty. of Sacramento v. Lewis, 523 U.S. 833, 841

n.5 (1998). The court must determine “whether the plaintiff has alleged a deprivation of a

constitutional right at all.” See Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000) (quoting Id.).

Section “1983 is not itself a source of substantive rights, but merely provides a method for




                                                    2
                                                 083021
            Case 2:20-cv-02683-JFL Document 37 Filed 08/31/21 Page 3 of 7




vindicating federal rights elsewhere conferred.” Graham v. Connor, 490 U.S. 386, 393-94

(1989) (internal quotations omitted).

       Additionally, a “defendant in a civil rights action must have personal involvement in the

alleged wrongs; liability cannot be predicated solely on the operation of respondeat superior.”

See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). “Personal involvement can be

shown through allegations of personal direction or of actual knowledge and acquiescence.

Allegations of participation or actual knowledge and acquiescence, however, must be made with

appropriate particularity.” Id.

III.   ANALYSIS

       A.      House fails to plead the personal involvement of each Defendant.

       House failed to specifically identify the individuals who allegedly served him the same

food for several weeks, provided poorer quality or lesser amounts of food in the kosher meals,

caused his meals to be delivered late, or failed to give him a menu. Although House makes

numerous allegations, they are not made with the required particularity. To the extent that any of

his claims for relief avoid dismissal or are dismissed without prejudice, House is advised that he

must include additional, specific factual allegations regarding the personal involvement of each

Defendant in any amended complaint.

       B.      House’s claims related to grievances are dismissed with prejudice.

       An “inmate has no constitutional right to a grievance procedure.” Caldwell v. Beard, 324

F. App’x 186, 189 (3d Cir. 2009). Accordingly, House’s claims regarding the prison’s lack of




                                                3
                                             083021
                   Case 2:20-cv-02683-JFL Document 37 Filed 08/31/21 Page 4 of 7




    response to his grievances do not state a claim and are dismissed with prejudice because any

    amendment would be futile. 1

              C.      House’s claim the kosher diet was not nutritious is dismissed without
                      prejudice, as is his claim about signing for meals, but the other complaints
                      about the service of meals and lack of variety are dismissed with prejudice.

               House’s complaints about the timing of his meals, the temperature of the meals, and the

    lack of variety or a menu do not state a claim for relief. See Kretchmar v. Beard, 241 F. App’x

    863, 865 (3d Cir. 2007) (holding that the prisoner’s complaint about a cold Kosher diet survives

    Constitutional scrutiny). 2 Because there is no constitutional violation, leave to amend would be

    futile.

              To the extent House makes bare allegations that he was not being provided a nutritionally

    adequate diet, see Compl. ¶ 54, he does not allege sufficient facts to state an Eighth Amendment

    claim. There is both an objective and a subjective component to such a claim. See Duran v.

    Merline, 923 F. Supp. 2d 702, 719-20 (D.N.J. 2013) (“An inmate’s diet must provide adequate

    nutrition, but corrections officials may not be held liable unless the inmate shows both an

    objective component (that the deprivation was sufficiently serious) and a subjective component

    (that the officials acted with a sufficiently culpable state of mind)”). To state a claim, House

    must provide specific factual allegations that Defendants were deliberately indifferent to his


1
           See Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004) (holding that “if a complaint is
vulnerable to 12(b)(6) dismissal, a District Court must permit a curative amendment, unless an
amendment would be inequitable or futile”).
 2
          While the Kretchmar court also considered whether the inmate had alleged that the
 Kosher meal practice ran afoul of the Religious Land Use and Institutionalized Persons Act of
 2000 (“RLUIPA”), 42 U.S.C. § 2000cc, House does not present such a claim. Regardless, the
 allegations in the Complaint here would not support a RLUIPA claim. See Kretchmar, 241 F.
 App’x at 865. See also Washington v. Klem, 497 F.3d 272, 277 (3d Cir. 2007) (holding that to
 state a claim under RLUIPA, the plaintiff must show that the defendant impose “a substantial
 burden on the religious exercise of a person residing in or confined to an institution” (emphasis
 added)).
                                                  4
                                               083021
          Case 2:20-cv-02683-JFL Document 37 Filed 08/31/21 Page 5 of 7




health or safety, which “is shown when the prison official(s) knew of and disregarded an

excessive risk to the inmate’s health or safety” (subjective component). See Phillips v.

Superintendent Chester SCI, 739 F. App’x 125, 128-29 (3d Cir. 2018). The Complaint is

insufficient in this regard. Moreover, aside from his unhappiness, House does not allege any

facts that would suggest that the Kosher meals posed an excessive risk to his health (objective

component). Accord Duran, 923 F. Supp. 2d at 719-20 (holding that where the inmate “lost

approximately 50 pounds in six months and experienced allergic reactions in the form of large,

painful sores on his face and other parts of his body . . . Defendants . . . were aware of the

problems with his meal plan, [which] caused him to suffer negative health effects that were

significant and would be obvious to even the casual observer, and [] nothing was done by these

defendants to remedy the problems with his meal plan”). This claim is dismissed, but without

prejudice because this Court cannot conclude that an amendment would be futile.

       Finally, House’s claims about the prison’s procedure requiring him to sign for his Kosher

meal does not, as pled, state a claim. A “plaintiff states a claim for violation of the Equal

Protection clause when he alleges that he has been intentionally treated differently from others

similarly situated and that there is no rational basis for the difference in treatment.” Hill v.

Borough of Kutztown, 455 F.3d 225, 239 (3d Cir. 2006) (internal quotations omitted). According

to the Complaint, the corrections officers were the ones initially required to sign the food cart

certifying that the Kosher meals were served as a “tracking system.” See Compl. ¶¶ 84-119.

House claims, however, that some of them would sign for the food cart even if the kitchen staff

failed to put the Kosher meals on the cart. See id. and Ex. N-2. It was only after inmates were

complaining about this practice that the prison starting have the inmates sign acknowledging

receipt of a Kosher meal tray. It does not appear from these allegations that the prison

                                                  5
                                               083021
            Case 2:20-cv-02683-JFL Document 37 Filed 08/31/21 Page 6 of 7




intentionally discriminated against inmates receiving Kosher meals; rather, the prison could have

rationally believed that this practice served to eliminate concerns that the kitchen staff was not

providing kosher meals. Accordingly, House has failed to state an equal protection claim for

signing for Kosher meals. However, this Court cannot conclude that an amendment would be

futile and dismisses this claim without prejudice.

       D.      Amended complaint.

       To the extent that any of the claims are dismissed without prejudice, House is given leave

to file an amended complaint consistent with this Opinion. He is advised that any “amended

complaint must be complete in all respects.” Young v. Keohane, 809 F. Supp. 1185, 1198 (M.D.

Pa. 1992). It must be a new pleading which stands by itself without reference to the original

complaint. See id. The amended complaint “may not contain conclusory allegations[; r]ather, it

must establish the existence of specific actions by the defendants which have resulted in

constitutional deprivations.” Id. (citing Rizzo v. Goode, 423 U.S. 362 (1976)). “The amended

complaint must also be ‘simple, concise, and direct’ as required by the Federal Rules of Civil

Procedure.” Id. (citing Fed. R. Civ. P. 8(e)(1)).

       House is not required to file an amended complaint. If he does not file an amended

complaint within the time allotted by the accompanying order, his case will be dismissed with

prejudice and closed. See In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996)

(holding “that the district court did not abuse its discretion when it dismissed with prejudice the

otherwise viable claims . . . following plaintiffs’ decision not to replead those claims” when the




                                                 6
                                              083021
          Case 2:20-cv-02683-JFL Document 37 Filed 08/31/21 Page 7 of 7




district court “expressly warned plaintiffs that failure to replead the remaining claims . . . would

result in the dismissal of those claims”). 3

IV.     CONCLUSION

        House’s claims that Defendants failed to respond to his grievances and about the timing,

temperature, and lack of variety or a menu for Kosher meals are dismissed with prejudice.

House also fails to plead sufficient allegations that he was denied a nutritionally adequate diet in

violation of the Eighth Amendment or that Defendants violated his equal protection rights by

having him sign for his Kosher meals, but the Court cannot conclude that an amendment would

be futile as to these claims and they are dismissed without prejudice.

        A separate Order follows.


                                                      BY THE COURT:


                                                      /s/ Joseph F. Leeson, Jr._________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge


3
         An analysis under Poulis is not required when a plaintiff willfully abandons the case or
makes adjudication impossible, as would be the case when a plaintiff opts not to amend his
complaint, leaving the case without an operative pleading. See Dickens v. Danberg, 700 F.
App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a plaintiff’s conduct clearly indicates that
he willfully intends to abandon the case, or where the plaintiff's behavior is so contumacious as
to make adjudication of the case impossible, a balancing of the Poulis factors is not necessary.”);
Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863 (3d Cir. 1984). Regardless, this Court notes
that the case may also be appropriate for dismissal under Poulis because the last communication
this Court had from House was on January 19, 2021. On June 11, 2021, this Court was informed
by the prison that House, whose address of record is the George W. Hill Correctional Facility,
was released from custody. Despite being issued pro se guidelines advising House, inter alia,
that failure to notify the court of any change of address could result in the case being dismissed
for failure to prosecute. See ECF No. 4 (citing E.D. Pa. Local Rule 5.1(b) (providing that a
notice of change of address be filed with the Clerk of Court within fourteen (14) days of an
address change), he has not contacted the court. On July 29, 2021, this Court issued an order
directing House to show cause why his case should not be dismissed for failure to prosecute
within thirty days of the date of the order. See ECF No. 36. To date, there has been no response.
                                                   7
                                               083021
